ASSIGNMENT OF NOTE







THIS ASSIGNMENT is entered into effective this 30th day of September, 2013 by
and between Global Casinos, Inc., a Utah corporation ("Assignor") and Gemini
Gaming, LLC, a Colorado limited liability company ("Assignee").




WITNESSETH




WHEREAS, Casinos U.S.A. Inc executed a Promissory Note originally payable to
Astraea Investment Management, LP (“Astraea”) in the principal amount of Seven
Hundred Eighty-Three Thousand One Hundred Three and 56/100 Dollars
($783,103.56)(“the Note”); and




WHEREAS, the current outstanding principal balance and unpaid interest due on
the Note is $720,211.91; and,




WHEREAS, the Note is secured by a Deed of Trust dated January 17, 1997 and
recorded April 1, 1997 in Book 617 at Page 464 in the real property records of
Gilpin County, Colorado, reference to which is here made; and




WHEREAS, the Note and the interests of Astraea in the above-referenced Deed of
Trust were assigned by Astraea to Assignor by an “Assignment of Deed of Trust”
made effective November 30, 2009 and filed in the office of the Clerk & Recorder
for Gilpin County, Colorado on December 7, 2009 at Reception No. 140555; and




WHEREAS, Assignee desires to now acquire the Note and Assignor desires to
transfer all of its right, title and interest in and to the Note to Assignee.




NOW THEREFORE, in consideration of the mutual promises made herein and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:




1.

Assignment.

For good and valuable consideration and, in connection with the consummation of
that certain Amended and Restated Split-Off Agreement between Assignor and
Assignee dated as of May 2, 2013 (the “Split-Off Agreement”) as of the effective
date referenced above, Assignor hereby assigns, transfers and conveys to
Assignee any and all of Assignor's right, title and interest in and to the Note,
and the right to collect all sums due thereunder.  Hereafter, Assignor disclaims
any further interest in the Note.  In conjunction with the assignment, Assignor
represents and warrants that:




 (i)

Assigner is the owner and holder of the Note; and




(ii)

Assignor has the right, power and authority to execute this Assignment; and




(iii)

Except as reflected above, the Note has not been amended or modified; and




(iv)

That no act or omission on the part of the Maker of the Note has occurred, which
would constitute a default under the Note.  








--------------------------------------------------------------------------------



2.

Acceptance and Indemnification.  Assignee hereby accepts the foregoing
assignment and transfer and promises to observe and perform all services and
obligations required under the Note accruing on or after the Assignment Date or
otherwise attributable to the period commencing on said date and continuing
thereafter for so long as the Note remains in full force and effect.  Assignee
shall indemnify, defend and hold harmless Assignor, its affiliates, agents and
assigns, from any and all claims, demands, actions, causes of action, suits,
proceedings, damages, liabilities, costs and expenses of every nature
whatsoever, including attorneys' fees, which arise from or relate to the Note on
or after the Assignment Date.




3.

Binding Effect.  This Agreement shall be binding upon the parties hereto, their
successors and assigns.




IN WITNESS WHEREOF, the parties have executed this Assignment as of the date
first above written.




ASSIGNOR:

GLOBAL CASINOS, INC.










By:

/s/ Clifford L. Neuman

Clifford L. Neuman, its President







ASSIGNEE:

GEMINI GAMING, LLC










By:

/s/ Clifford L. Neuman

Clifford L. Neuman, its Manager





2





